Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the black box diagram should be labeled to help the public distinguish that which the inventor would claim protection for (for example: Figure 1: sync device 100, source 200, and electronic system 1000; Figure 2A: Vender Specific Data Block VSDB; Figure 2B: High-Definition Multimedia Interface; Forum HF-VSDB; Figure 3 Interface 110, 310 menu, 311 activation state; Figure 4: electronic device 100; Figure 7: Source Product Description Infoframe 700; Figures 8A and 8B: processor 130; Figure 9: electronic device 100) must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "700" and "720" have both been used to designate “Source Product Description Infoframe”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-bo Oh (US Publication 2014/0211941), hereafter Oh in view of Sung-bo Ho (US Publication 2017/0236489), hereafter Oh2.
Regarding claims 1, 11, and 20 Oh discloses an electronic device (sink 200) comprising: 

a memory (storage 240); 

a communication interface (interface 210); 

and a processor (signal processor 260) configured to (Figure 6): 

based on a source device (source 100) connected through the communication interface (210 via interface 110) being identified to support a first version of transmission standard (via first HDCP version): (Paragraph [0011])

convert first Extended Display Identification Data (EDID) information (EDID format), which is stored in the memory (storage) and corresponds to a second version of transmission standard (second HDCP version) to second EDID information (EDID format; Paragraph [0018]) corresponding to the first version of transmission standard (first HDCP version), (Paragraph [102, 103, and 108]) a hot plug detect signal (via HPD signals connected to the source 100) related to the communication interface so that the source device reads EDID information (via transmitted EDID).

Oh does not explicitly disclose changing the state of the hot plug detect signal.

Oh 2 discloses changing the state (via event of selecting a respective terminal though a menu after connecting an HDMI terminal) of the hotplug detect signal. (Paragraph [0063 and 0098])

Oh2 and Oh are analogous art because they are from the same field of endeavor involving premium content when providing high resolution content such as 4k and 3D content in HD.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the method of Oh2 into the system of Oh. The motivation behind such a combination would have been to process VSDB data not to be lost regardless of a supportable version of HDMI and to allow high dynamic range video support rendering a clearer video image by improving contrast distinction in color. (Paragraph [0008 and 0043] of Oh 2)



Claims 2 and 12 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 1, wherein the processor is further configured to: identify that the source device supports (200 clearly distinguished and identified; Paragraph [0068]) a High-Definition (HDMI 2.0) corresponding to the second EDID information, wherein the first EDID information includes a Vendor-Specific Data Block (VSDB) (VSDB), and wherein the second EDID information includes the VSDB and an HDMI Forum VSDB (HF-VSDB). (Paragraph [0012, 0021, 0075] of Oh2)



Claims 3 and 13 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 2, wherein the memory is a first memory (first EEPROM) accessible by the source device, and wherein the processor is further configured to, based on the source device being identified to distinguish the VSDB and the HF-VSDB by supporting the HDMI version corresponding to the second EDID information, write the VSDB (via store VSDB 1.4) and the HF-VSDB (VSDB 2.0) to the first memory according to information stored in a second memory. (Paragraph [0075 and 0076] of Oh2)



Claims 4 and 14 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 2, wherein the memory (110) is a first memory accessible by the source device, and wherein the processor is further configured to, based on the source device (200) being identified to distinguish the VSDB (via store VSDB 1.4) and the HF-VSDB (VSDB 2.0) by supporting the HDMI version corresponding to the second EDID information, additionally write the HF-VSDB to the first memory (first area where first version of EDID information is recorded) according to information stored in a second memory (second area where a second HDMI version is recorded). (Paragraph [0050] of Oh2)



Claim 5 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 2, wherein the VSDB is stored in a first area of the memory, and wherein the processor is further configured to, based on the source device (200) being identified to distinguish the VSDB (via HDMI 1.4) and the HF-VSDB (VSDB 2.0) supporting the HDMI version corresponding to the second EDID information, additionally write the HF-VSDB to the first area of the memory (first area where first version of EDID information is recorded) according to information stored in a second area of the memory (second area where a second HDMI version is recorded). (Paragraph [0050] of Oh2)



Claims 6 and 15 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 1, wherein the processor is further configured to identify that the source device supports the first version of transmission standard (HDCP communication via S850) based on the source device being connected (Via HDMI connect step S810) according to the first version of transmission standard (via HDCP 2.X communication). (Figure 8; Paragraph [0131 and 0135] of Oh)



Claims 7 and 16 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 1, wherein the processor is further configured to, based on a communication connection attempt in accordance with the first version of transmission standard through the communication interface, identify that the source device supports the first version of transmission standard (version supported by the sink device). (Paragraph [0083] of Oh)



Claims 8 and 17 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 1, wherein the processor is further configured to: 

based on the source device being identified to support the first version of transmission standard, (Figure 8; Paragraph [0131 and 0135] of Oh)

maintain the first EDID information stored in the memory while a predetermined menu is inactivated (deactivate); (Paragraph [0066] of Oh2) change (change the data recorded) the predetermined menu from an inactivation state to the activation state,  (Paragraph [0076 and 0080] of Oh2)

based on the predetermined menu being changed to an activation state (activated), change the first EDID information stored in the memory to the second EDID information. (Paragraph [0067] of Oh2)



Claims 9 and 18 is rejected for the reasons set forth hereinabove for and further the modified Oh discloses claim 1, wherein the communication interface is an HDMI port (via HDMI; Paragraph [0044]), and wherein the processor is further configured to change a signal of a predetermined pin related to the hot plug detect signal (via I2C communication and pin connected with HPD sensing) among a plurality of pins included in the HDMI port from the low state to the high state. (Paragraph [0043] of Oh2)



Claims 10 and 19 is rejected for the reasons set forth hereinabove for and further Oh discloses claim 1, wherein the first version of transmission standard is High-bandwidth Digital Content Protection (HDCP) 2.2 version or higher (via HDCP version 2.2). (Figure 7; Paragraph [0008] of Oh) 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young-jo Seo (US Publication 2017/0195722) for ultra 4k hd and 4k hd.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 03/16/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181